Title: To James Madison from William Savage, 11 April 1801 (Abstract)
From: Savage, William
To: Madison, James


11 April 1801, Kingston, Jamaica. Acknowledges letter of 28 Jan. and notes that nine days ago he submitted the six proofs of citizenship therein to Lord Seymour, from whom he has no reply. Speculates on reasons for delay. Comments on burden of office and suggests a just compensation might be $1,500 per year, drawn quarterly, with another $200 per annum for office expenses. Reports that since 15 Jan. thirty ships, apparently American and probably worth $716,000, have been brought into Kingston and detained; notes that “some few” have been released after paying required fees of at least $1,500 [see JM to Rufus King, 15 June 1801]. Believes his services in securing their freedom make some recompense due him. Encloses quarterly accounts through 31 Mar.
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 4 pp.; docketed by Wagner as received 7 June. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

